 



Exhibit 10.99
certain material (indicated by an asterisk) has been omitted from this document
pursuant to a request for confidential treatment. the omitted material has been
filed separately with the securities and exchange commission.
DATA TRANSFER, CLINICAL TRIAL
AND MARKET SUPPLY AGREEMENT
     THIS DATA TRANSFER, CLINICAL TRIAL AND MARKET SUPPLY AGREEMENT (the
“Agreement”), is made effective as of the 3rd day of November, 2005 (the
“Effective Date”) by and between InterMune, Inc. (“InterMune”), a California
corporation, having an address at 3280 Bayshore Boulevard, Brisbane, California
94005, USA, and Boehringer Ingelheim Austria GmbH (“BI Austria”), an Austrian
corporation, having its registered office at Dr. Boehringer-Gasse 5 — 11, A-1121
Vienna, Republic of Austria. InterMune and BI Austria may be referred to herein
each individually as a “Party” and jointly as the “Parties.”
     WHEREAS, InterMune holds an exclusive license from Amgen Inc., a company
organized under the laws of Delaware (“Amgen”), to use and commercialize
interferon alfacon-1 (“INTERFERON ALFACON-1”, as further described herein)
products in the USA and certain other territories. INTERFERON ALFACON-1 is
approved by the FDA for the indication chronic hepatitis C virus (HCV)
infection, and is sold in the USA under the trade-mark INFERGENâ, and InterMune
intends to seek approval for additional dosing registrations and/or additional
indications; and
     WHEREAS, Amgen is currently InterMune’s exclusive manufacturer of
INTERFERON ALFACON-1 and in December 2004, Amgen and InterMune have amended
their licensing agreement to allow InterMune to transfer the manufacturing of
INTERFERON ALFACON-1 to a new supplier; and
     WHEREAS, BI Austria and its affiliate Boehringer Ingelheim Pharma GmbH &
Co. KG own facilities specialized for cGMP manufacture of biopharmaceuticals and
employ personnel who have experience in the production, quality control as well
as in the registration of biopharmaceuticals; and
     WHEREAS, InterMune wishes BI Austria, and BI Austria agrees, to provide the
SERVICES (as defined in this Agreement) for the transfer of the manufacturing
process of INTERFERON ALFACON-1 from Amgen to BI Austria; and
     WHEREAS, InterMune wishes BI Austria, and BI Austria agrees, to manufacture
and supply InterMune with finished INTERFERON ALFACON-1 product for its conduct
of clinical trials and supply of market needs in accordance with the terms and
conditions of this Agreement upon the completion of the manufacturing transfer
from Amgen to BI Austria; and
     WHEREAS, InterMune and BI Austria have entered into a Side Letter Agreement
Re Infergen Manufacturing Transfer dated May 9, 2005 in anticipation of this
Agreement, which Side Letter Agreement shall be incorporated by reference
herein.
     NOW, THEREFORE, in consideration of the foregoing recitals which are hereby
incorporated by reference herein and for good and valuable consideration, the
receipt and sufficiency of which hereby acknowledged and agreed upon, the
Parties hereto agree as follows:

1.



--------------------------------------------------------------------------------



 



1. Definitions
     The following capitalized definitions will apply throughout this Agreement:
1.1 AFFILIATE means (i) any corporation or business entity fifty percent (50 %)
or more of the voting stock of which is and continues to be owned directly or
indirectly by any party hereto; (ii) any corporation or business entity which
directly or indirectly owns fifty percent (50 %) or more of the voting stock of
any party hereto; or (iii) any corporation or business entity under the direct
or indirect control of such corporation or business entity as described in
(i) or (ii).
1.2 AMGEN PRODUCT means the formulation of INTERFERON ALFACON-1 manufactured in
the US by Amgen for sale under the trademark INFERGEN® and approved by the FDA
for the treatment of chronic hepatitis C virus (HCV) infection.
1.3 AMGEN TECHNOLOGY means all INFORMATION relating to the manufacture, use or
sale of INTERFERON ALFACON-1 that is licensed to InterMune pursuant to that
certain License and Commercialization Agreement dated June 15, 2001, as amended,
by and between InterMune and Amgen, including without limitation the
Manufacturing Process as defined in the SIDE LETTER AGREEMENT, and all patents
and patent applications covering such INFORMATION.
1.4 APPROVAL means a regulatory approval required from a HEALTH AUTHORITY in
order to manufacture DRUG SUBSTANCE or DRUG PRODUCT for use in clinical trials
or market supply as applicable, in the applicable jurisdiction.
1.5 BI AUSTRIA’S IMPROVEMENTS shall mean any improvements to the Manufacturing
Process as defined in the SIDE LETTER AGREEMENT or to INTERMUNE TECHNOLOGY
conceived, created or discovered (or reduced to practice) solely by BI Austria
under this Agreement or during the period of time from February 1, 2005 to the
Effective Date, either individually or in conjunction with one or more third
parties or BI Austria AFFILIATES, including all patent and patent applications
covering any of the foregoing.
1.6 BI AUSTRIA’S TECHNOLOGY means all INFORMATION in the field of manufacturing
and testing of biopharmaceuticals, including all patents and patent applications
covering any of the foregoing, that are owned or CONTROLLED by BI Austria or BI
Pharma at any time prior to the Effective Date of this Agreement or during the
term of this Agreement and that are related to or useful in BI Austria’s
carrying out its obligations under this Agreement, but specifically excluding
INTERMUNE’S TECHNOLOGY, AMGEN TECHNOLOGY and BI AUSTRIA’S IMPROVEMENTS.
1.7 BI PHARMA means BI Austria’s AFFILIATE Boehringer Ingelheim Pharma GmbH &
Co. KG.
1.8 BLA means a Biologics License Application, as defined by the regulations
promulgated under the FD&C ACT, and any equivalent application with respective
HEALTH AUTHORITIES.

2.



--------------------------------------------------------------------------------



 



1.9 cGMP means the current Good Manufacturing Practices of all applicable HEALTH
AUTHORITIES, including without limitation, the FDA, and including without
limitation all applicable rules, regulations, guides and guidance, such as
(a) the U.S. Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et
seq.), (b) relevant U.S. regulations found in Title 21 of the U.S. Code of
Federal Regulations (including but not limited to Parts 11, 210, 211, 600 and
611), (c) EEC Directive 91/356/EEC of 13 June 1991, and (d) the EC Guide to Good
Manufacturing Practice for Medicinal Durg Products, including respective
guidance documents and any comparable laws, rules or regulations of any agreed
upon foreign jurisdiction, as each may be amended from time to time. cGMP also
includes adherence to any applicable DRUG PRODUCT license requirements, to the
current requirements of the United States Pharmacopoeia/National Formulary, the
current requirements of the European Pharmacopoeia and the relevant current
International Conference on Harmonization (ICH) guidance documents, including
without limitation the ICH Guidance Q7A Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients.
1.10 CMC means the chemistry, manufacturing, and controls content of a
submission to a HEALTH AUTHORITY.
1.11 COA means the Certificate of Analysis prepared for the DRUG PRODUCT,
listing testing parameters, specifications and test results (in a format and
detail as listed in Exhibit 2).
1.12 COC means a Certificate of Compliance prepared for the DRUG PRODUCT
confirming compliance with cGMP regulations and signed by BI Austria’s
authorized Qualified Person and the Head of Quality Management (in a format and
such detail to be agreed upon by the Parties).
1.13 CONFIDENTIAL INFORMATION means any proprietary INFORMATION (a) disclosed by
one Party to the other Party (including without limitation, such INFORMATION as
was disclosed under the Confidential Non-Disclosure Agreement dated February 17,
2005, among InterMune, Amgen and BI Austria), or (b) developed by either Party
pursuant to this Agreement, except for INFORMATION which (i) is already in the
public domain at the time of its disclosure to the receiving Party; (ii) becomes
part of the public domain through no wrongful action or omission of the
receiving Party after disclosure to the receiving Party; (iii) is already known
to the receiving Party at the time of disclosure as evidenced by the receiving
Party’s written records; or (iv) is independently developed by the receiving
Party without the use or application of the disclosing Party’s proprietary
information.
1.14 CONTROLLED means, with respect to any material, INFORMATION or intellectual
property right, possession of the ability by a Party to grant access, a license,
or a sublicense to such material, INFORMATION or intellectual property right as
provided for herein without violating an agreement with a Third Party as of the
time such Party would be first required hereunder to grant the other Party such
access, license or sublicense.
1.15 DRUG PRODUCT shall mean a finished product manufactured by BI Austria and
BI Pharma hereunder and consisting of formulated INTERFERON ALFACON-1 filled
into the designated containers for clinical supply and for market supply, as
described in Exhibit 5, or shall mean a finished product manufactured by BI
Austria and BI Pharma hereunder and

3.



--------------------------------------------------------------------------------



 



consisting of formulation buffer filled into the designated containers for
clinical supply (placebo).
1.16 DRUG SUBSTANCE means the purified unformulated bulk form of INTERFERON
ALFACON-1.
1.17 DRUG SUBSTANCE SPECIFICATIONS mean the specifications for DRUG SUBSTANCE
listed in Exhibit 1.
1.18 EURO means the basic unit of currency among participating European Union
countries.
1.19 FDA means the United States Food and Drug Administration and any successor
agency thereto responsible for registration of medicines in the US.
1.20 FD&C ACT means the United States Food, Drug & Cosmetic Act as amended from
time to time and any supplements thereunder, and any equivalent regulation of
any HEALTH AUTHORITIES.
1.21 FINAL RELEASE means the release of DRUG SUBSTANCE or DRUG PRODUCT by
InterMune for use in clinical trials or for market supply, as applicable, in
accordance with InterMune’s respective SOPs. FINAL RELEASE signifies that the
material has been produced using approved processes, in compliance with
appropriate regulations, and meets the established specifications, as determined
by InterMune’s review of all appropriate documentation.
1.22 HEALTH AUTHORITIES mean all regulatory authorities having jurisdiction over
the manufacture, use and/or sale of the DRUG PRODUCT in the TERRITORY, including
but not limited to the FDA.
1.23 INFORMATION means (a) techniques, data, inventions, practices, methods,
knowledge, know-how, skill, experience, test data (including pharmacological,
toxicological and clinical test data), analytical and quality control data,
regulatory submissions, correspondence and communications, marketing, pricing,
distribution, cost, sales, manufacturing, patent and legal data or descriptions,
compositions of matter, assays and biological materials, and (b) all
intellectual property rights in and to any of the foregoing.
1.24 INTERFERON ALFACON-1 means the recombinant, bio-optimized, non-naturally
occurring type-1 interferon alpha that is the active ingredient in INFERGENÒ.
The relevant amino acid sequence is set forth in Exhibit 3.

1.25 INTERMUNE’S TECHNOLOGY means all INFORMATION that is CONTROLLED by
INTERMUNE at any time prior to the Effective Date of this Agreement or

4.



--------------------------------------------------------------------------------



 



during the term of this Agreement that is related to or useful in BI Austria’s
manufacture of DRUG PRODUCT hereunder, and all patents and patent applications
covering any of the foregoing; provided that “INTERMUNE’S TECHNOLOGY” shall not
include any BI AUSTRIA’S TECHNOLOGY, BI AUSTRIA’S IMPROVEMENTS or the AMGEN
TECHNOLOGY.
1.26 MCB means the original Master Cell Bank derived from the [***]
1.27 MANUFACTURING PROCESS means the process for fermentation, purification and
filling of DRUG SUBSTANCE and DRUG PRODUCT, as described in Exhibit 4 which
process is a combination of the Manufacturing Process as defined in the SIDE
LETTER AGREEMENT with the BI AUSTRIA’S IMPROVEMENTS to such Manufacturing
Process. For purposes of illustration, Exhibit 4 sets forth an initial draft of
a chart comparing the Manufacturing Process as defined in the SIDE LETTER
AGREEMENT and the MANUFACTURING PROCESS, which draft is subject to modifications
determined by the PROJECT TEAM.
1.28 MATERIAL SUPPLY BREACH means a failure of BI Austria: (a) to supply to
InterMune at least [***] [***] of InterMune’s binding forecasted requirements of
DRUG PRODUCT (or actual orders, if less) that are due for delivery by the
designated delivery date during the then-current calendar quarter and such
failure occurs for [***] consecutive calendar [***]; or (b) to repeatedly ([***]
[***] [***] materially violate against cGMP, as described in Sections 5.6 and
5.7.
1.29 OTHER SERVICES means any non-routine services and performances of work by
BI Austria for InterMune hereunder, which services and work (and the scope,
costs and timeline therefor) BI Austria and InterMune both agree to in writing.
OTHER SERVICES shall not include the SERVICES or the manufacturing or supply of
DRUG SUBSTANCE or DRUG PRODUCT for InterMune’s clinical or commercial
requirements.
1.30 PROJECT MANAGER means the responsible person designated by each Party to be
responsible for the communication of all information concerning this Agreement.
As of the Effective Date, the person designated as InterMune’s PROJECT MANAGER
and the person designated as BI Austria’s PROJECT MANAGER are listed in
Exhibit 6. Either Party may change its own designated PROJECT MANAGER by
providing written notice thereof to the other Party.
1.31 DRUG PRODUCT SPECIFICATIONS mean the specifications for the DRUG PRODUCT as
set forth in Exhibit 7, or as otherwise agreed by the Parties in writing.
1.32 PROJECT TEAM means the team as listed in Exhibit 6 and described in
Section 6.1.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5.



--------------------------------------------------------------------------------



 



1.33 QUALITY AGREEMENT means that quality agreement to be entered into by the
Parties hereto in accordance with Section 3.9 hereof, which agreement will
(i) define the obligations of BI Austria and InterMune with respect to the
manufacture, testing, storage and delivery of the DRUG PRODUCT to InterMune,
(ii) define the quality requirements placed upon BI Austria with respect to the
manufacture, testing and delivery of DRUG PRODUCT and (iii) form an integral
part of this Agreement once such quality agreement is entered into by the
Parties. In the event of any conflict between Sections 1.8-1.12 and Section 5 of
this Agreement and such Quality Agreement, the Quality Agreement shall control
except to the limited extent that a provision of such Quality Agreement
expressly and specifically states an intent of those Sections of this Agreement
to supercede.
1.34 QUALITY REQUIREMENTS FOR MANUFACTURING TRANSFER mean InterMune’s quality
requirements for manufacturing transfer as set forth in Exhibit 8, as may be
amended from time to time by written agreement of the Parties.
1.35 MANUFACTURER’S RELEASE means the release of the DRUG PRODUCT by BI Austria
to InterMune or its designee.
1.36 SERVICES mean the services to be performed by BI Austria and BI Pharma in
connection with (a) conducting the necessary activities for the transfer of the
manufacturing process of INTERFERON ALFACON-1 from Amgen to BI Austria,
including, but not limited to, carrying out manufacturing transfer and
implementation runs and performing those technical adaptations required to fit
the manufacturing process to BI Austria and BI Pharma facilities, (b) carry out
conformance / qualification runs for the cGMP manufacture of finished INTERFERON
ALFACON-1 product; (c) transfer of analytical methods for the testing and
release of buffers, intermediates, drug substance and drug product to monitor
production and release of material; (d) perform method, cleaning and process
validation; (e) conduct stability testing for cell banks, inclusion bodies,
intermediate pools, drug substance, reference material, buffers, etc.;
(f) conduct an analytical comparison of the AMGEN PRODUCT and the DRUG PRODUCT
in order to show comparability between the two; and (g) provide support in
writing the amendment to the CMC filing and prepare for FDA inspection in order
for BI Austria to be registered with the FDA as a cGMP-compliant manufacturer
for an INTERFERON ALFACON-1 product to be sold under the INFERGEN® trademark for
the US market and other territories controlled by InterMune, as further
described in Exhibit 9 and subject to Section 2.2. Exhibit 9 also includes the
total cost for the SERVICES. The timeline within which BI Austria and BI Pharma
intend to perform the SERVICES is described in Exhibit 10 which may be modified
from time to time as determined by the PROJECT TEAM.
1.37 SIDE LETTER AGREEMENT means that certain Side Letter Agreement Re Infergen
Manufacturing Transfer dated May 9, 2005 entered into between InterMune and BI
Austria.
1.38 STEERING COMMITTEE means the committee as listed in Exhibit 11 and as
further described in Section 6.2.

1.39 TERRITORY means (i) the US, Canada, the possessions and territories of each
such country and (ii) Switzerland and those territories that are members of the
European Union and/or European Economic Area as of the Effective Date hereof,
all to the extent InterMune has

6.



--------------------------------------------------------------------------------



 



or may acquire the right to manufacture, use or sell INTERFERON ALFACON-1
products during the term of this Agreement.
1.40 US means the United States of America.
2. Data Transfer and Product Comparison
2.1 InterMune’s Tasks and Responsibilities
     2.1.1 Documentation
     InterMune shall provide (or cause Amgen to provide) BI Austria with the
relevant documentation that is reasonably available to InterMune concerning the
AMGEN PRODUCT and its manufacture by Amgen, including amendments and currently
used batch records and testing procedures and all material correspondence with
the HEALTH AUTHORITIES in the US as listed in Exhibit 12. The Parties
acknowledge that BI Austria is already in receipt of most of the relevant
documentation.
     2.1.2 Material
     InterMune shall provide (or cause Amgen to provide) BI Austria with
original [***] vials from Amgen and samples of DRUG SUBSTANCE manufactured by
Amgen, as well as of the final labeled product INFERGENâ, in such reasonable
amounts and at such times as agreed by the PROJECT TEAM. InterMune shall also
supply BI Austria, as reasonably requested and in reasonable amounts, with
reference material, antibodies and reagents for analytical testing, and all
other material reasonably available to InterMune and reasonably requested by BI
Austria that may be suitable as a basis for comparison between the AMGEN PRODUCT
and the DRUG PRODUCT.
     2.1.3 Data
     InterMune shall also provide (or cause Amgen to provide) to BI Austria, as
reasonably requested, all technical data and equipment specifications reasonably
available to InterMune that are used in the manufacture of the AMGEN PRODUCT in
the US.
     2.1.4 Support
     InterMune shall (or cause Amgen to) timely send all documentation and
materials, and otherwise timely provide all information and other assistance,
reasonably requested by BI Austria for use under this Agreement. InterMune shall
provide such reasonable technical support at its own expense, which support
shall include access to InterMune’s expert personnel upon reasonable notice and
at such reasonable times as the Parties may agree.
     2.1.5 Contact with HEALTH AUTHORITIES
          2.1.5.1 InterMune, as the license holder for the AMGEN PRODUCT in the
US, shall have the overall responsibility regarding all contacts with the HEALTH
AUTHORITIES and shall be solely responsible for filing all regulatory documents
required by any HEALTH

7.



--------------------------------------------------------------------------------



 



AUTHORITIES, such as any amendments to the BLA for the AMGEN PRODUCT. BI Austria
shall support InterMune in all matters regarding the manufacturing and quality
control of DRUG PRODUCT as reasonably requested by InterMune, but InterMune
shall be the leading Party, responsible for co-ordination of all regulatory
matters.
          2.1.5.2 InterMune will notify BI Austria in advance of any meeting
with any HEALTH AUTHORITIES with regard to manufacture, supply and quality
control of the DRUG PRODUCT manufactured by BI Austria or BI Pharma under this
Agreement. Where reasonably possible, InterMune will notify BI Austria at least
five (5) business days in advance of such meeting; provided, however that the
Parties understand and agree that InterMune will not always be able to notify BI
Austria of a meeting with HEALTH AUTHORITIES within the aforementioned five
(5) business day period because the HEALTH AUTHORITIES may not always schedule
such meeting far enough in advance so as to allow InterMune to notify BI Austria
within such five (5) business day period. Nonetheless, InterMune will promptly
notify BI Austria as soon as any such meeting with the HEALTH AUTHORITIES is
scheduled. BI Austria shall have the right to participate in such meetings with
such HEALTH AUTHORITIES during the portion of such meetings relating to BI
Austria’s or BI Pharma’s manufacture, supply and quality control of the DRUG
PRODUCT.
          2.1.5.3 BI Austria will be responsible for drawing up the annual
report required by the HEALTH AUTHORITIES reasonably in advance of the due date,
and will be responsible of matters regarding the manufacture of DRUG PRODUCT.
InterMune shall submit such report to the HEALTH AUTHORITIES and shall provide
BI Austria with a copy of the finally submitted report.
     2.1.6 Shipment of Material by InterMune
     All material, e.g. samples, sent by InterMune to BI Austria shall be made
by shipment from InterMune’s or Amgen’s facility to BI Austria’s facility in
Vienna or BI Pharma’s facility in Biberach, as appropriate. Shipping costs
including insurance will be borne by InterMune, and risk of loss in transit
shall lie with InterMune.
2.2 BI Austria’s Tasks and Responsibilities
     2.2.1 Scope of Services. Subject to this Section 2.2, BI Austria’s tasks
and responsibilities with respect to the performance of the SERVICES are as set
forth in Exhibit 9 and the timeline for the performance of such SERVICES are as
set forth in Exhibit 10. To the extent any task or responsibility of BI Austria
is subcontracted to BI Pharma by BI Austria as permitted under this Agreement,
BI Austria shall be responsible for BI Pharma’s performance thereof.
     2.2.2 Comparison of Documentation and Materials
          2.2.2.1 As a part of the SERVICES, BI Austria shall evaluate and
compare all documentation and other materials relating to the manufacture and
testing of the AMGEN PRODUCT with all relevant documentation and other materials
relating to the manufacture and testing of the DRUG PRODUCT that is necessary to
demonstrate comparability between such Amgen documentation, as listed in Exhibit
12, and such BI Austria documentation.

8.



--------------------------------------------------------------------------------



 



          2.2.2.2 As a part of the SERVICES, BI Austria shall also carry out an
analytical comparison of the DRUG PRODUCT and DRUG SUBSTANCE with the AMGEN
PRODUCT based on a mutually agreed protocol.
     2.2.3 Production Runs
     As a part of the SERVICES and subject to Section 2.2.4, BI Austria shall
carry out the necessary number of production runs of DRUG PRODUCT in order to
obtain APPROVAL in the US as a cGMP manufacturer of DRUG SUBSTANCE (known as
“conformance batches” or “conformance lots”), and to have BI Pharma obtain
APPROVAL in the US as a cGMP manufacturer of DRUG PRODUCT. DRUG SUBSTANCE and
DRUG PRODUCT derived from these runs shall be used for evidencing comparability
between the AMGEN PRODUCT and the DRUG PRODUCT. The Parties anticipate that at
least three (3) such production runs will be necessary for such purposes. For
such production runs, BI Austria shall provide to InterMune access to or copies
of those QUALITY REQUIREMENTS FOR MANUFACTURING TRANSFERS listed in Exhibit 8.
     2.2.4 Additional Runs
     If any HEALTH AUTHORITIES request further analytical testing and/or
production runs in addition to those described in Exhibit 9, BI Austria shall
perform such testing and/or production runs as requested by InterMune and the
Parties will negotiate in good faith the cost and responsibility for such
non-foreseeable additional activities.
     2.2.5 Additional Documentation
     If any HEALTH AUTHORITIES request that InterMune or BI Austria provide, in
connection with BI Austria’s and/or BI Pharma’s receipt of approval as a
manufacturer of DRUG PRODUCT hereunder, further documentation regarding the
manufacture of DRUG PRODUCT in addition to the documentation as foreseen under
the SERVICES set forth in Exhibit 9 (e.g. certain reports), BI Austria will
provide such additional documentation to InterMune for provision to such HEALTH
AUTHORITIES as soon as reasonably possible and the Parties will negotiate in
good faith the cost and responsibility for the provision of such additional
documentation. Such additional documentation may be either (a) product and/or
process-related or (b) facility-related (e.g. infrastructure, utilities,
personnel, training etc.).
     2.2.6 Regulatory Support
          2.2.6.1 As a part of the SERVICES, BI Austria shall provide all
site-relevant documentation (both from itself and from BI Pharma) and all data
relevant for compiling the CMC section necessary for InterMune’s drafting of the
BLA supplement required by the FDA due to the change of manufacturer for the
AMGEN PRODUCT. BI Austria agrees to use commercially reasonable efforts and
fully co-operate with InterMune in obtaining and

9.



--------------------------------------------------------------------------------



 



maintaining all US governmental approvals and registrations relevant to the CMC
section of the registration dossier (and their foreign equivalents) as requested
by InterMune.
          2.2.6.2 The Parties shall consult with each other concerning the scope
and content of all regulatory filings, and shall jointly define the requirements
for the necessary DRUG PRODUCT registration with the HEALTH AUTHORITIES so that
BI Austria shall be able to fulfill its obligations under this Agreement with
respect to the CMC portion of such DRUG PRODUCT registration. Any regulatory
filings which contain any BI Austria data shall be subject to BI Austria’s
review and written approval prior to submission to the HEALTH AUTHORITIES (which
approval shall not be unreasonably withheld or delayed).
     2.2.7 Format and Content of Documents
     BI Austria’s Quality Management System demands a special format for certain
documents (i.e. batch records, testing procedures, technical reports) which is
binding. For those documents where a binding format is not obligatory the
Parties shall agree in writing on a master format. With respect to the dates
contained in these documents, and in particular in all reports and when dates
occur in connection with signatures, the European writing style shall apply. The
order shall be as follows: dd / mm / yy (day/month/year).
     2.2.8 Standard of Performance
     BI Austria shall diligently perform the SERVICES, and shall ensure that BI
Pharma diligently performs the SERVICES, in a manner consistent with good
scientific / regulatory / business practices. InterMune acknowledges that the
SERVICES are of biological nature and therefore neither success nor commercial
exploitability can be guaranteed by BI Austria.
3. Manufacture and Supply
3.1 General
     3.1.1 [***] for use and commercialization in the TERRITORY, DRUG SUBSTANCE
or DRUG PRODUCT for use in the treatment or prevention of any human disease or
condition. BI Austria shall not supply DRUG SUBSTANCE or DRUG PRODUCT for use in
the treatment of any human disease or condition to any third party for use
and/or sale in the TERRITORY without InterMune’s prior written consent. [***]
all of InterMune’s clinical trial supply, and from the time BI Austria and BI
Pharma are approved by the HEALTH AUTHORITIES also [***] for the term of this
Agreement, subject to Section 3.7.
     3.1.2 All DRUG SUBSTANCE manufactured by BI Austria hereunder, and all DRUG
PRODUCT manufactured and supplied to InterMune by BI Austria hereunder, shall be
manufactured and supplied in accordance with the DRUG SUBSTANCE SPECIFICATIONS
and DRUG PRODUCT SPECIFICATIONS, the cGMP requirements and all applicable laws,
regulations and ordinances of the jurisdiction in which such manufacture occurs.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10.



--------------------------------------------------------------------------------



 



     3.1.3 BI Austria shall manufacture DRUG SUBSTANCE according to the DRUG
SUBSTANCE SPECIFICATIONS. BI Austria shall manufacture DRUG PRODUCT according to
DRUG PRODUCT SPECIFICATIONS for clinical supply. Upon receipt of FDA APPROVAL of
BI Austria’s facility as well as BI Pharma’s facility, BI Austria shall also
manufacture DRUG PRODUCT for market supply. DRUG SUBSTANCE for clinical and
market supply shall be manufactured at BI Austria and transferred to BI Pharma
for filling of vials and/or syringes. Manufacturing and filling of vials and/or
syringes as well as the storing of DRUG PRODUCT shall be in accordance with the
DRUG PRODUCT SPECIFICATIONS, the cGMP requirements and all applicable laws,
regulations and ordinances of the jurisdiction in which such manufacturing
and/or filling occurs. Notwithstanding the fact that BI Austria takes BI Pharma
as a toll manufacturer for filling of DRUG PRODUCT, BI Austria takes
responsibility for the manufacture and supply of DRUG PRODUCT to InterMune in
accordance with the terms and conditions of this Agreement.
     3.1.4 Notwithstanding the exclusive arrangement set forth in Section 3.1.1
above, the Parties acknowledge and agree that there will be an overlapping
period of time during which Amgen will be winding down and completing its
manufacturing and supply obligations under the License and Commercialization
Agreement dated June 15, 2001, as amended, by and between Amgen and InterMune
and during which BI Austria will be completing its SERVICES and beginning its
manufacturing and supply obligations under this Agreement. Consequently, BI
Austria agrees that during such overlapping transition time period, Amgen may
continue to supply to InterMune any remaining inventory of AMGEN PRODUCT or DRUG
SUBSTANCE manufactured by Amgen for InterMune until Amgen completes its winding
down of its manufacturing and supply activities for InterMune.
     3.1.5 With respect to conformance batches produced as part of the
production runs described under Section 2.2.3, the Parties acknowledge and agree
that such conformance batches may be suitable for use to produce DRUG PRODUCT
for commercial supply. Accordingly, the Parties agree that they will work
together in good faith to have BI Austria to use as much of the DRUG SUBSTANCE
resulting from such conformance batches as possible to produce DRUG PRODUCT for
supply to InterMune under this Agreement. If all the DRUG SUBSTANCE from the
conformance batches must be destroyed, the Parties agree that the maximum
obligation of InterMune to BI Austria for the destruction of such DRUG SUBSTANCE
is [***]. In the event that less than all of the DRUG SUBSTANCE resulting from
the conformance batches must be destroyed, then the payment obligation by
InterMune shall be reduced on a pro rata basis based on the percentage that is
destroyed. For example, if 1/3 of DRUG SUBSTANCE is destroyed, then the payment
obligation by InterMune will be [***].
     3.1.6 Notwithstanding the exclusive arrangement set forth in Section 3.1.1
above, the Parties acknowledge and agree that InterMune may conduct research
feasibility studies for and develop additional configurations for the DRUG
SUBSTANCE other than vials or pre-filled syringes currently included in the
definition of DRUG PRODUCT. In such event, InterMune shall have the right to
purchase from BI Austria and BI Austria shall sell to InterMune DRUG SUBSTANCE.
If InterMune desires to purchase DRUG SUBSTANCE before APPROVAL of BI Austria in
the US as a cGMP manufacturer of DRUG SUBSTANCE, then the price at which BI
AUSTRIA will sell such DRUG SUBSTANCE to InterMune will be negotiated by the
Parties
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

11.



--------------------------------------------------------------------------------



 



in good faith. If InterMune desires to purchase DRUG SUBSTANCE after APPROVAL of
BI Austria in the US as a cGMP manufacturer of DRUG SUBSTANCE, then the price at
which BI Austria will sell such DRUG SUBSTANCE to InterMune will be provided by
BI Austria to InterMune as set forth in Exhibit 14. Should InterMune desire to
fill and finish the DRUG SUBSTANCE in such newly developed configurations for
clinical and/or commercial supply, InterMune shall provide written notice to BI
Austria and shall first negotiate exclusively in good faith with BI Austria to
have BI Austria fill and finish in such configurations; provided, however, that
in the event the Parties are unable to reach agreement therefor within ninety
(90) days after the aforementioned notice is provided by InterMune to BI
Austria, InterMune shall have the right to fill and finish the DRUG SUBSTANCE in
such newly developed configurations on its own or through a third party for
clinical and/or commercial use.
     3.1.7 The Parties further acknowledge and agree that BI Austria will be
required to subcontract to a third party the radioactive bioassay testing for
the DRUG PRODUCT. The Parties will cooperate with one another and work together
in good faith to decide upon the appropriate third party to conduct such
bioassay testing. BI Austria shall assume the responsibility and cost for such
bioassay testing within the framework of the MANUFACTURER’S RELEASE.
3.2 Forecasts
     3.2.1 No later than [***] prior to [***] of DRUG PRODUCT requested by
InterMune for clinical and/or market supply, InterMune shall send to BI Austria
a forecast for [***] (which forecast may commence on the first day of any
calendar quarter). After such first forecast is given, InterMune will update the
forecast on a [***] basis at the latest on the first day of each ensuing [***]
[***] during the term of this Agreement. The forecast provided by InterMune
shall become binding no later than [***] prior to the first delivery date of
DRUG PRODUCT as follows: The first [***] of such forecast shall be firm (red
zone). For [***] (blue zone) InterMune can reduce its forecast by [***] but only
once in each one (1) of these quarters, and may increase its forecast by [***]
once in each one (1) of these quarters. [***] will constitute a non-binding
forecast (green zone). InterMune agrees to order the DRUG PRODUCT in filling lot
quantities or multiples thereof. [***] Prior to InterMune submitting the first
forecast required hereunder, the Parties will mutually agree upon the final lot
size for each of the vials and syringes, which lot size will be within the
applicable range set forth above.
     Following BI Austria’s and BI Pharma’s FDA approval to manufacture DRUG
PRODUCT for market supply, InterMune shall order the requested amounts of DRUG
PRODUCT. There shall be no annual minimum purchase obligations imposed upon
InterMune for the DRUG PRODUCT unless and until results from InterMune’s daily
INFERGEN® Phase III clinical trial (IRHC-0001) (“DIRECT TRIAL”) becomes
available and such results are [***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12.



--------------------------------------------------------------------------------



 



[***] As of the date hereof, InterMune estimates that the results of the DIRECT
TRIAL will be available in the [***] Within a reasonable amount of time, BI
Austria and InterMune shall cooperate and work together in good faith to
commence and conclude negotiations on the annual minimum and maximum purchase
obligations for InterMune and the annual minimum and maximum supply obligations
of BI Austria such that no later than two (2) years prior to the estimated time
for BI Austria’s and BI Pharma’s FDA approval to manufacture DRUG PRODUCT for
market supply, BI Austria and InterMune shall have reached agreement on the
annual minimum and maximum purchase and supply obligations of the Parties, which
agreement shall be set forth in a separate addendum hereto.
     3.2.2 If InterMune requires more DRUG PRODUCT than is set forth in the
current firm forecast, BI Austria shall use commercially reasonable efforts in
good faith to supply InterMune with DRUG PRODUCT as requested; provided that for
the amounts of DRUG PRODUCT in excess of such forecast which BI Austria is
unable to supply, despite such commercially reasonable efforts, InterMune may
use a secondary source manufacturer in accordance with the procedures set forth
in Section 3.7.
     3.2.3 If InterMune reduces the forecast for [***] by an amount in excess of
[***] (net of any increases in actual orders for these [***] [***], then
InterMune shall be [***] which was [***] of [***] [***] at the [***] [***] of
the unit price of the DRUG PRODUCT then in effect.
     3.2.4 For planning purposes only, no later than January 31, 2006 InterMune
will provide to BI Austria a non-binding estimate of InterMune’s requirements
for the DRUG PRODUCT for the [***] following the estimated commercial market
launch of each such presentation of the DRUG PRODUCT, which non-binding estimate
shall be attached hereto as Exhibit 13.
3.3 Purchase Orders
     3.3.1 All purchases of DRUG PRODUCT hereunder shall be made pursuant to
written purchase orders provided to BI Austria by InterMune. To the extent that
the terms of a purchase order of InterMune or of BI Austria’s or BI Pharma’s
“General Conditions of Sale” are inconsistent with the terms of this Agreement,
this Agreement shall prevail.
     3.3.2 BI Austria shall guarantee that at the date of MANUFACTURER’S RELEASE
all DRUG PRODUCT supplied to InterMune shall have a minimum residual shelf life
of not less than [***] off the shelf life of the DRUG PRODUCT in existence at
the date of the manufacturing of such DRUG PRODUCT. The Parties acknowledge and
agree that the shelf life at the time of the manufacturing of the DRUG PRODUCT
is dependent on the information on the current expiry of the DRUG PRODUCT.
     3.3.3 BI Austria shall ship all DRUG PRODUCT as set forth in Section 3.4 by
the date and in the quantities specified in the applicable purchase order. BI
Austria shall be obligated to accept any purchase order within the range of
permitted variation in the forecasted quantities as
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

13.



--------------------------------------------------------------------------------



 



set forth in Section 3.2.1. and 3.2.2. Any other purchase order shall be binding
on BI Austria only if it is accepted by BI Austria, which acceptance shall not
be unreasonably withheld. If BI Austria does not accept such a purchase order,
then InterMune may use a secondary source manufacturer for such purchase order
in accordance with the procedures set forth in Section 3.7.
     3.3.4 InterMune shall be obligated to buy and BI Austria shall be obligated
to sell only the quantities of DRUG PRODUCT which are subject to a purchase
order accepted by BI Austria. Any purchase order (or portion thereof) for which
InterMune has not received a written rejection from BI Austria within [***] of
BI Austria’s receipt of such purchase order shall be deemed accepted by BI
Austria. Without limiting the generality of the foregoing, with respect to DRUG
PRODUCTS ordered by InterMune for its clinical supply requirements, the number
of vials or syringes supplied by BI Austria shall not exceed the number of vials
or syringes subject to the applicable purchase order submitted by InterMune;
provided, however, that if the number of vials or syringes BI Austria is able to
supply falls below the number of vials or syringes ordered by InterMune in such
purchase order and such lesser number is within a reasonable range of the number
ordered by InterMune, BI Austria shall notify InterMune in writing and inquire
as to whether such lesser number of vials or syringes is acceptable and if not,
whether BI Austria should produce an additional batch of DRUG SUBSTANCE to
produce enough vials or syringes to satisfy InterMune’s purchase order. If
InterMune notifies BI Austria that such lesser number of vials or syringes is
acceptable to InterMune, then the applicable purchase order shall be deemed to
be amended to provide for such lesser number of vials or syringes and BI Austria
shall be deemed to have accepted such purchase order in accordance with
Section 3.3. On the other hand, if InterMune notifies BI Austria that BI Austria
should manufacture an additional batch of DRUG SUBSTANCE to produce the number
of vials or syringes ordered by InterMune in its purchase order submitted to BI
Austria, then (i) the Parties will mutually agree upon a reasonable delivery
date for such vials or syringes derived from such additional batch of DRUG
SUBSTANCE, (ii) BI Austria shall be obligated to produce the additional batch of
DRUG SUBSTANCE, (iii) InterMune shall be obligated to purchase any excess vials
or syringes of DRUG PRODUCT produced by BI Austria from such additional batch of
DRUG SUBSTANCE, (iv) the purchase order submitted to BI Austria by InterMune
shall be deemed amended to account for any excess vials or syringes resulting
from the additional batch of DRUG SUBSTANCE and to account for the agreed upon
delivery date for the vials or syringes derived from such additional batch of
DRUG SUBSTANCE and (v) such purchase order shall be deemed accepted by BI
Austria in accordance with Section 3.3.
3.4 Shipment of DRUG PRODUCT and Material by BI Austria

     3.4.1 The DRUG PRODUCT and all material (e.g. samples) shall be shipped
[***] either BI Pharma’s facility in Biberach, Germany or BI Austria’s facility
in Vienna, Austria, as the case may be, to InterMune or as directed by
InterMune, in accordance with Incoterms 2000 as published by the International
Chamber of Commerce. InterMune’s designated carrier shall be used to ship DRUG
PRODUCT to the site designated by InterMune. The Parties acknowledge and agree
that the only deviation from the definition of “EX WORKS” is that BI Austria
shall be responsible and bear the cost of stowage and loading the DRUG PRODUCT
onto the InterMune designated carrier such that the risk of loss and title shall
pass
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14.



--------------------------------------------------------------------------------



 



from BI Austria to InterMune only upon completion of the loading by BI Austria
of the DRUG PRODUCT onto the InterMune designated carrier. Risk of loss in
transit by InterMune’s designated contract carrier shall lie with InterMune,
except where such loss is caused by BI Austria’s or BI Pharma’s negligence.
     3.4.2 BI Austria will provide or will have provided assistance to InterMune
regarding necessary procedures for exportation and/or importation of DRUG
PRODUCT. BI Austria shall also provide to InterMune every two (2) months the
shipping schedule for the DRUG PRODUCT.
     3.4.3 In the event that DRUG PRODUCT, which has been ordered by InterMune
pursuant to a purchase order is not shipped to InterMune within [***] calendar
days of FINAL RELEASE for reasons solely and directly assignable to InterMune
(e.g., lack of shipping instructions, etc.), the risk of the deterioration or
perishing of the DRUG PRODUCT resulting therefrom passes to InterMune. BI
Austria shall render invoice and InterMune shall pay for such DRUG PRODUCT when
the invoice becomes due. BI Austria shall be entitle to claim reimbursement for
commercially reasonable storage costs incurred by BI Austria after expiry of the
[***] calendar day time limit. In the circumstances where InterMune has paid for
the DRUG PRODUCT but such DRUG PRODUCT is not available for shipment (e.g.,
analytical testing issues, regulatory filing issues), the Parties will cooperate
with one another in good faith and mutually agree with one another on the
appropriate allocation between the Parties of risk of deterioration or perishing
of the DRUG PRODUCT.
3.5 Testing and Rejection
     3.5.1 Within [***] business days of its receipt of DRUG PRODUCT at such
destination as may be designated by InterMune, InterMune may perform such tests
and samplings as are appropriate to determine whether such DRUG PRODUCT meets
the applicable DRUG PRODUCT SPECIFICATIONS. If InterMune refuses acceptance of
DRUG PRODUCT, then InterMune shall inform BI Austria in writing within [***]
further business days of any aspect in which such DRUG PRODUCT fails to conform
to the DRUG PRODUCT SPECIFICATIONS. If BI Austria does not receive such a notice
within [***] business days of InterMune’s receipt of such DRUG PRODUCT, then
InterMune shall be deemed to have accepted the DRUG PRODUCT; provided that
InterMune shall have the right to revoke its acceptance of such goods if it
later discovers latent defects. A latent defect is a deviation which constitutes
a breach of one or more of BI Austria’s warranties pursuant to Sec. 9.2.1
through 9.2.5 of this Agreement, which was not reasonably discoverable at the
time of receipt and the cause of which is assignable solely to BI Austria (or BI
Pharma).
     3.5.2 If BI Austria receives a notice from InterMune pursuant to
Section 3.5.1 that InterMune does not accept any DRUG PRODUCT supplied
hereunder, then BI Austria shall immediately start re-testing the DRUG PRODUCT
using the retained samples in order to evaluate process issues and other reasons
for such non-compliance.
     3.5.3 Regardless of whether BI Austria agrees with InterMune’s rejection of
such DRUG PRODUCT, if requested in writing by InterMune, BI Austria shall use
reasonable efforts
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

15.



--------------------------------------------------------------------------------



 



to promptly replace such allegedly defective DRUG PRODUCT, the costs of which
shall be borne as set forth in Section 3.5.4.
     3.5.4 In the event that BI Austria’s re-testing does not verify InterMune’s
reasons for rejecting such DRUG PRODUCT, the Parties shall mutually agree on an
independent laboratory that shall determine by applying validated
product-specific analytical methods whether such DRUG PRODUCT meets the DRUG
PRODUCT SPECIFICATIONS. The conclusions of this independent laboratory shall be
binding upon both Parties. If such laboratory determines that such DRUG PRODUCT
does meet the DRUG PRODUCT SPECIFICATIONS, then InterMune shall [***]. If such
laboratory determines that such DRUG PRODUCT does not meet the DRUG PRODUCT
SPECIFICATIONS, then BI Austria shall [***]
     3.5.5 Neither Party may destroy any DRUG PRODUCT alleged not to meet the
DRUG PRODUCT SPECIFICATIONS until the independent laboratory determines whether
such DRUG PRODUCT meets the applicable DRUG PRODUCT SPECIFICATIONS and provides
written notification to the Parties with respect to such determination, unless
BI Austria accepts InterMune’s basis for such rejection. Thereafter, BI Austria
shall have the obligation to destroy or have destroyed, at its cost, all such
rejected DRUG PRODUCT. Upon BI Austria’s written request and at BI Austria’s
cost, InterMune shall either destroy or return to BI Austria any rejected DRUG
PRODUCT. The Parties agree that in the event of destruction of DRUG PRODUCT, the
method of such destruction shall be in compliance with all applicable laws,
rules and regulations.
     3.5.6 Claims on account of quantity, loss or damages to DRUG PRODUCT (other
than claims that such DRUG PRODUCT does not meet the DRUG PRODUCT SPECIFICATIONS
and latent defects not reasonably detectable upon inspection) will be dispatched
by InterMune in writing within [***] business days following receipt thereof. BI
Austria shall use reasonable efforts to replace the quantity of goods which such
claims apply, which replacement shall be at InterMune’s expense unless such
claims are due to the negligence of BI Austria.
3.6 Increase of Manufacturing Capacity
     3.6.1 As set forth in Section 3.2.1, the Parties will agree upon the annual
minimum and maximum supply obligations of BI Austria no later than two (2) years
prior to the estimated time for BI Austria’s and BI Pharma’s FDA approval to
manufacture DRUG PRODUCT for market supply, which supply capacity obligations
shall be set forth in a separate addendum hereto. After the annual minimum and
maximum purchase and supply obligations of the Parties are agreed upon, should
it become at any time apparent that a higher DRUG PRODUCT demand is necessary,
InterMune will notify BI Austria thereof. BI Austria shall inform as soon as
reasonably possible InterMune of the respective costs for guaranteeing the
appropriate reserved capacity for manufacturing the amount exceeding the
original amount agreed upon by the Parties. Upon agreement on the costs BI
Austria shall reserve the capacity needed for the increased demand of DRUG
PRODUCT.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

16.



--------------------------------------------------------------------------------



 



3.7 Second Source Manufacturer
     3.7.1 BI Austria acknowledges that it is critical that InterMune be ensured
continuity of supply of DRUG PRODUCT for use in clinical trials and market
supply. BI Austria shall ensure continuity of supply of DRUG PRODUCT for use in
clinical trials and market supply. Nevertheless, due to the potentially growing
market demand of DRUG PRODUCT, BI Austria’s ability to manufacture and supply
DRUG PRODUCT shall be carefully observed. Should at any time BI Austria have any
indication that continuity of supply can not be ensured, BI Austria shall
immediately inform InterMune thereof in writing. In this event the matter would
be immediately forwarded to the STEERING COMMITTEE to discuss second source
manufacture of DRUG PRODUCT reasonably and in good faith.
     3.7.2 In the event the STEERING COMMITTEE decides that it is appropriate
for InterMune to establish a second source manufacturer, InterMune agrees to
provide the first opportunity to qualify as a second source manufacturer for
PRODUCT to a BI Austria AFFILIATE. If such an AFFILIATE is — as foreseeable —
unable to supply InterMune’s DRUG PRODUCT requirements then InterMune shall be
free to choose an alternate supplier. In this case BI Austria shall assist
InterMune in transferring the MANUFACTURING PROCESS to a third party supplier by
providing reasonable technical assistance and documentation as necessary for a
transfer to a party well skilled in the manufacture of such biotech products at
InterMune’s cost.
     3.7.3 In addition, the parties, through the STEERING COMMITTEE shall work
together in good faith to develop a risk mitigation plan to minimize any risk of
interruption in the supply of DRUG PRODUCT for use in clinical trials and market
supply, which plan may include, among other things, production of excess DRUG
PRODUCT or materials relating thereto (e.g., DRUG SUBSTANCE) that can be used as
a buffer and/or the off-site storage of certain DRUG PRODUCT or materials
relating thereto.
3.8 MATERIAL SUPPLY BREACH
     3.8.1 In the event of a MATERIAL SUPPLY BREACH, InterMune shall provide BI
Austria written notification of such MATERIAL SUPPLY BREACH. Upon BI Austria’s
receipt of such notice, the Parties will promptly (but in no event any later
than [***] business days from the date of InterMune’s notice to BI Austria of
the MATERIAL SUPPLY BREACH) agree upon a timetable (not to exceed [***] months)
and activity plan pursuant to which BI Austria will cure such MATERIAL SUPPLY
BREACH. In the event that the Parties are unable to agree upon a timetable and
activity plan within the aforementioned [***] business day period after good
faith discussions and negotiations, InterMune shall [***]. In the event the
Parties do agree upon a timetable and activity plan and BI Austria fails to cure
such MATERIAL SUPPLY BREACH within the agreed upon timetable and activity plan,
InterMune shall have the right to [***].
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

17.



--------------------------------------------------------------------------------



 



     In the event, that
     (i) BI Austria AFFILIATE can not qualify as a second source manufacturer
for DRUG PRODUCT or
     (ii) in the event such a BI Austria AFFILIATE is — as foreseeable — unable
to supply InterMune’s DRUG PRODUCT requirements and
     (iii) provided that DRUG PRODUCT supply as requested by InterMune by a
different second source manufacturer, a company experienced in manufacturing of
biopharmaceuticals derived from [***] and selected by InterMune could
demonstrably take place earlier than a MATERIAL SUPPLY BREACH by BI Austria
could be remedied, BI Austria shall assist InterMune as requested in [***] [***]
     3.8.2 In the event that BI Austria reasonably anticipates that there is a
substantial likelihood that a MATERIAL SUPPLY BREACH will occur, BI Austria
shall promptly notify InterMune in writing thereof. Upon receipt of such notice,
the Parties shall promptly confer to discuss the circumstances and magnitude of
such potential MATERIAL SUPPLY BREACH, and to determine in good faith whether
there are any reasonable steps that BI Austria could take to avoid such MATERIAL
SUPPLY BREACH. If InterMune is not reasonably satisfied that BI Austria will be
able to avoid such MATERIAL SUPPLY BREACH, then InterMune shall forward this
issue to the STEERING COMMITTEE to determine whether it is necessary or
desirable to establish a second source manufacturer in accordance with
Section 3.7.
3.9 Quality Agreement
     Promptly after the Effective Date, the Parties shall enter into good faith
negotiations for an appropriate Quality Agreement which shall be in final form
and executed by the Parties not later than one hundred fifty (150) calendar days
after the Effective Date. Such Quality Agreement shall contain such terms and
conditions as are customary for the manufacture of pharmaceutical products,
including but no limited to storage of records, retention of samples and the
like.
4. Prices and Payment
     4.1 The prices to be paid by InterMune for the SERVICES and DRUG
PRODUCT/DRUG SUBSTANCE provided hereunder have been agreed to by the Parties and
are listed in Exhibit 9
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

18.



--------------------------------------------------------------------------------



 



and Exhibit 14, respectively. The Parties acknowledge and agree that as of the
Effective Date hereof, InterMune has paid to BI Austria and BI Austria has
received from InterMune an amount equal to [***]. In addition, upon execution of
this Agreement, InterMune shall pay to BI Austria an amount equal to 12,080,000
Euros. The [***] and 12,080,000 Euro payments result from [***].
     The price for the DRUG PRODUCT will be adjusted year by year in accordance
with the average of [***] Payments by InterMune to BI Austria hereunder shall be
in Euros; provided, however, that on each invoice, the applicable exchange rate
to convert Euros to US Dollars as of the invoice date shall be noted. [***].
4.2 [Intentionally omitted.]
4.3 The price for any services constituting OTHER SERVICES hereunder will be
agreed upon by the Parties at the time the Parties agree on the scope of such
OTHER SERVICES. For accounting purposes, BI Austria may render an invoice to
InterMune for any such OTHER SERVICES which are part of an overall work package
(work in progress) performed and completed (discrete and definable sub-packages)
as of the December 31st of each year during the term of this Agreement, even if
the overall work package to which such services or performances apply, has not
yet fully been completed.
4.4 The price for the SERVICES, OTHER SERVICES and purchase price for DRUG
PRODUCT shall be paid to BI Austria no later than [***] [***] after the date
that BI Austria’s invoice is received by InterMune.
     4.4.1 Payment of the invoice amounts shall be made in Austria, [***] into
an account with such Austrian credit institution as shall be notified by BI
Austria to InterMune from time to time.
     4.4.2 All payments owed to BI Austria by InterMune on the basis of accounts
rendered shall be made in such a way that [***] shall be [***] that are [***] on
such invoice amounts (e.g. customs duties, VAT, but specifically excluding
income taxes). In the event of a default in payment for whatever reason, default
interest at a rate of [***] p.a. shall be payable on the outstanding amount due.
BI Austria reserves the right to claim any damage exceeding such amount that
shall have been caused by such delay, subject to Section 11.1.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

19.



--------------------------------------------------------------------------------



 



5. Quality Assurance and compliance with law
5.1 RELEASE of Product
     5.1.1 BI Austria shall be responsible for the MANUFACTURER’S RELEASE of
DRUG PRODUCT according to the DRUG PRODUCT SPECIFICATIONS, the cGMP requirements
and all applicable Austrian and German laws. BI Austria shall certify in writing
that each shipment lot of DRUG PRODUCT was produced and tested in compliance
with (i) the SPECIFICATIONS, (ii) the cGMP requirements and (iii) all applicable
laws, regulations and ordinances of the jurisdiction in which such manufacture
occurs.
     5.1.2 BI Austria shall provide to InterMune, through BI Pharma, such
documents similar to the QUALITY REQUIREMENTS FOR MANUFACTURING TRANSFERS as
listed in Exhibit 8 including but not limited to a COA and COC signed by the
appropriate personnel as defined in BI Austria’s Quality Management System for
each shipment lot of DRUG PRODUCT from BI Pharma’s manufacture site in Biberach,
Germany in order to prove BI Austria’s compliance with the Article 5.1.1.
5.2 Storage of Records and Batch Samples
     5.2.1 BI Austria shall maintain in compliance with cGMP standards all batch
samples and all records required by law or as otherwise mutually agreed in
writing by the Parties (i.e. batch records, analytical raw data) necessary to
evidence compliance with all its obligations under this Agreement and relating
to the manufacture of the DRUG SUBSTANCE and of DRUG PRODUCT. The documentation
concerning manufacture of DRUG SUBSTANCE shall be stored at BI Austria and
concerning manufacture of DRUG PRODUCT shall be stored in Biberach. Storage of
retained samples of DRUG SUBSTANCE as well as DRUG PRODUCT shall be at BI
Austria.
     5.2.2 Copies of all documentation and information relating to the
manufacture, processing, packaging and shipping of DRUG PRODUCT and/or required
to support InterMune’s BLA or other regulatory submissions, including but not
limited to information relating to batch records, methods, equipment and the
facility, will be provided by BI Austria to InterMune for review and inclusion
as necessary in InterMune’s regulatory submissions.
     5.2.3 All such records shall be maintained for a period not less than five
(5) years from the date of expiration of each batch of DRUG PRODUCT to which
such records pertain, or such longer period as may be required by local law and
the rules or regulations of the FDA or other applicable HEALTH AUTHORITIES.
Following the expiration of such required retention period, prior to the
destruction of any such record, BI Austria shall give written notice thereof to
InterMune, and InterMune shall have the right to request, receive and retain
such records with no further compensation to BI Austria. Samples shall be
maintained for such period of time and may be provided to InterMune as set forth
in the Quality Agreement.

20.



--------------------------------------------------------------------------------



 



5.3 Final Release
     FINAL RELEASE of DRUG PRODUCT supplied by BI Austria and/or BI Pharma
hereunder for use in humans shall solely be made by and under the responsibility
of InterMune. InterMune may perform on-site review of DRUG SUBSTANCE specific
documentation for FINAL RELEASE of any batch of DRUG PRODUCT at times to be
mutually agreed upon between the Parties in good faith, but in no event later
than [***] calendar days after access is provided to InterMune to MANUFACTURER’S
RELEASE documentation by BI Austria. If InterMune does not perform FINAL RELEASE
within the aforementioned [***] calendar day period, DRUG PRODUCT shall be
deemed accepted by InterMune unless InterMune has communicated with BI Austria
about DRUG PRODUCT related issues which could prevent InterMune from performing
the FINAL RELEASE within the aforementioned time period.
5.4 Third Party Services
     Except as specifically provided for herein, BI Austria will not contract
out to any third party any part of the SERVICES or OTHER SERVICES or the
manufacture and testing of DRUG SUBSTANCE or DRUG PRODUCT, without prior written
approval from InterMune, which shall not be unreasonably withheld.
5.5 Consent to Changes
     BI Austria will not make any changes to BI Austria’s, and shall ensure that
BI Pharma shall not make any changes to BI Pharma’s, respective manufacturing
facilities, equipment, testing procedures, validation, suppliers of raw
materials and components or documentation systems that are related to or would
have an impact on the DRUG PRODUCT and having a non-trivial impact on the DRUG
PRODUCT, without the prior written consent of InterMune and solely as is
permitted by cGMP. In the event that a supplier of raw material is unable to
deliver the respective raw material in time for scheduled manufacturing BI
Austria is free to choose another supplier, provided that such supplier supplies
such raw material that fully meets the respective raw material specification,
and subject to BI Austria’s providing InterMune prior written notice thereof.
5.6 Inspections by HEALTH AUTHORITIES
     5.6.1 BI Austria shall secure that during APPROVAL inspections at BI
Austria’s and/or BI Pharma’s facilities by any applicable HEALTH AUTHORITIES, BI
Austria shall give InterMune prior written notice thereof promptly following BI
Austria’s receipt of notice of such inspection, so that representatives of
InterMune may attend and participate in such inspections, for example, to answer
DRUG PRODUCT and clinical trial related questions.
     5.6.2 BI Austria shall advise, and shall ensure that BI Pharma shall
advise, InterMune in writing immediately of any requests by any applicable
HEALTH AUTHORITIES for inspections at either of BI Austria’s or BI Pharma’s
facilities, but in any event, no later than [***] business days prior to the
scheduled date of such inspection. Upon reasonable notice, InterMune or its
representatives may attend only such portions of such inspections or audits that
deal with DRUG PRODUCT related issues, due to BI Austria’s other secrecy
obligations.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

21.



--------------------------------------------------------------------------------



 



Access to such facilities may be subject to reasonable restrictions customarily
placed upon visitors to the site.
     5.6.3 BI Austria also agrees to notify InterMune within [***] business days
of any written or oral inquiries, notifications, or inspection activity by any
HEALTH AUTHORITIES (or any third party authorized by the HEALTH AUTHORITIES) in
regard to DRUG PRODUCT. BI Austria shall provide a reasonable description to
InterMune of any such inquiries, notifications or inspections promptly (but in
no event later than [***] business days) after such visit or inquiry. BI Austria
shall furnish to InterMune (a) as soon as possible but in no event more than
[***] business days after receipt, any report or correspondence issued by the
HEALTH AUTHORITIES (or a third party authorized by a HEALTH AUTHORITIES) in
connection with such visit or inquiry, including but not limited to, any FDA
Form 483 (List of Inspectional Observations) or warning letter, and (b) not
later than [***] business days prior to the time it provides to a HEALTH
AUTHORITY, copies of any and all proposed written responses or explanations
relating to items set forth above (each, a “Proposed Response”), in each case
purged only of trade secrets or other confidential or proprietary information of
BI Austria that are unrelated to its obligations under this Agreement or are
unrelated to DRUG PRODUCT. BI Austria shall discuss with InterMune any comments
provided by InterMune on the Proposed Response; provided that InterMune shall
have the final decision with respect to those portions of the final written
response or explanation to be provided to the HEALTH AUTHORITIES that relate to
DRUG PRODUCT manufactured hereunder. After the filing of a response with the
appropriate HEALTH AUTHORITIES, BI Austria will notify InterMune of any further
contacts with the HEALTH AUTHORITIES relating to BI Austria’s manufacture of
DRUG PRODUCT hereunder.
     5.6.4 BI Austria shall promptly correct, and shall ensure that BI Pharma
shall promptly correct, any facility-related violations or deficiencies promptly
at its own expense. Process-related violations or deficiencies that are solely
DRUG SUBSTANCE or DRUG PRODUCT-specific shall be corrected promptly by BI
Austria or BI Pharma, respectively, at InterMune’s cost.
5.7 Audits by InterMune
     5.7.1 InterMune shall have the right to inspect and audit both of BI
Austria’s and BI Pharma’s manufacturing facilities and records for regulatory
compliance. These audits shall occur once per calendar year upon reasonable
notice, and more frequently for good and reasonable cause. BI Austria shall
respond in writing to InterMune regarding any items of non-compliance with cGMP
identified by InterMune during such audits, whether with respect to the BI
Austria or the BI Pharma facility, within [***] business days of InterMune’s
notice thereof, and without delay remedy any such agreed upon items of
non-compliance with cGMP.
     5.7.2 If BI Austria can not remedy such non-compliance, whether with
respect to the BI Austria or the BI Pharma facility, within [***] business days
of notice thereof BI Austria’s response shall include a written plan and
timetable including reasonable timelines. Considering the fact that BI Austria
is dependent on certain third parties to supply services to it, BI Austria shall
use best efforts to assign such timelines to these third parties accordingly in
order to meet all timelines for such remedy. Such plan and timetable shall be
subject to
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

22.



--------------------------------------------------------------------------------



 



InterMune’s approval, which shall not unreasonably be withheld. In the event
that BI Austria does not respond with a plan and timetable as described above
within such [***] day period, or InterMune does not approve such proposed plan
and timetable for good reason, the issue shall be forwarded to the STEERING
COMMITTEE for resolution. In the event InterMune approves such plan and
timetable, but BI Austria fails to remedy such non-compliance in accordance with
such plan and timetable, then InterMune shall [***]
5.8 Manufacturing Facilities
     BI Austria represents and warrants that it and BI Pharma shall obtain all
relevant APPROVALS required by the relevant HEALTH AUTHORITIES for each of their
respective manufacturing facilities and that each of their respective
manufacturing facilities conform, and will during the term of this Agreement
conform, to the cGMP.
5.9 Compliance with Law
     5.9.1 BI Austria shall comply, and shall ensure that its subcontractor BI
Pharma shall comply with, all local applicable rules, laws and regulations
(including without limitation cGMP) in performing its obligations under this
Agreement. InterMune shall comply with all applicable rules, laws and
regulations in performing its obligations under this Agreement.
     5.9.2 All costs in connection with maintaining BI Austria’s and BI Pharma’s
compliance with all applicable local regulatory requirements and cGMP in
performing under this Agreement, including but not limited to the maintenance
and upgrading of all technical facilities and infrastructure and the training of
personnel, shall be borne by BI Austria. BI Austria shall obtain and maintain,
and shall ensure that BI Pharma obtains and maintains, all permits and licenses
necessary to its performance under this Agreement at their own expense. All
costs resulting out of the SERVICES carried out at BI Austria or BI Pharma,
respectively, related to compliance with regulatory requirements that were not
in effect as of the Effective Date concerning equipment and systems solely DRUG
PRODUCT-related shall be at InterMune’s expense.
5.10 Environmental
     BI Austria shall, and shall ensure that BI Pharma shall, properly dispose
of any and all hazardous waste materials involved with the manufacture of DRUG
SUBSTANCE and DRUG PRODUCT that are generated or resulting from the activities
performed hereunder, if any, in full compliance with all applicable local laws
and regulations at BI Austria’s sole liability and expense.
6. Co-operation and co-ordination between the Parties
6.1 PROJECT TEAM
     6.1.1 The day-to-day responsibilities of the Parties with respect to the
SERVICES, OTHER SERVICES and the manufacturing and supply of DRUG SUBSTANCE and
DRUG
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

23.



--------------------------------------------------------------------------------



 



PRODUCT shall be overseen by the PROJECT TEAM, which shall be responsible for
deciding operational and scientific issues arising out of the SERVICES, the
OTHER SERVICES or the manufacturing and supply of DRUG SUBSTANCE and DRUG
PRODUCT and unanimously agreeing in good faith with respect to the monitoring of
the SERVICES, the OTHER SERVICES and the manufacturing and supply of DRUG
SUBSTANCE and DRUG PRODUCT.
     6.1.2 The PROJECT TEAM shall consist of a team consisting of equal numbers
of people, if feasible, each appointed by InterMune and BI Austria and notified
to the other, which appointees may be changed from time to time by the
appointing Party on written notice to the other Party. Each member of the
PROJECT TEAM shall be a person of appropriate skill and experience. Either Party
may change its own designated PROJECT TEAM members provided, however that the
total number of members of the PROJECT TEAM may not be changed if feasible, nor
the number of members representing InterMune decreased, without the Parties’
prior written agreement. InterMune’s and BI Austria’s respective members of the
PROJECT TEAM as of the Effective Date are listed in Exhibit 6.
     6.1.3 During the term of this Agreement, the PROJECT TEAM shall meet
regularly to communicate updates and provide a forum for decision-making and
rapid resolution of issues arising under this Agreement. Meetings of the PROJECT
TEAM may be conducted by telephone conference, videoconference or face-to-face
meetings as agreed by the PROJECT TEAM, provided that the PROJECT TEAM shall
meet at least once a year in a face-to-face meeting at a mutually agreed
location.
     6.1.4 Decisions of the PROJECT TEAM shall be reflected in the approved
minutes. Meeting minutes shall be prepared jointly by the PROJECT MANAGERS to
record all issues discussed and decisions. Minutes that have not been objected
to in writing by a Party within six (6) business days of receipt thereof shall
be deemed approved by such Party and followed by issuance of one (1) copy of the
minutes duly executed by the Parties’ PROJECT MANAGER.
     6.1.5 In the event that the PROJECT TEAM is unable to reach agreement on
any issue and is unable to make decisions arising out of operational and
scientific issues within ten (10) business days, each Party may call in an
expert of its own choice to render advice to the PROJECT TEAM. Based on the
advice of such expert(s) and the team members’ know-how, the PROJECT TEAM will
try to resolve such issue. In the event that the PROJECT TEAM fails to reach
agreement on an issue within thirty (30) business days of first undertaking
resolution of such issue, such issue shall then be referred to the STEERING
COMMITTEE for immediate resolution.
     6.1.6 The Parties’ respective members of the PROJECT TEAM shall cooperate
with one another in good faith to ensure the timely reporting of any issues
arising under this Agreement that may come to a Party’s attention and to agree
on a path forward to resolve such issues as promptly as possible. Furthermore,
the Parties’ respective members of the PROJECT TEAM shall use their best efforts
to provide to one another documents as far in advance as possible so the members
will have a reasonably sufficient time period to adequately review such
documents without danger of causing any delay in the activities set forth in
this Agreement. This Section 6.1.6 is not intended to and shall not effect any
specific timelines for the performance of obligations set forth elsewhere in
this Agreement.

24.



--------------------------------------------------------------------------------



 



6.2 Steering Committee
     6.2.1 The Parties shall create a STEERING COMMITTEE consisting of the
PROJECT MANAGER of each Party and authorized representatives who shall be
appointed by InterMune and by BI Austria in equal numbers, if feasible, and
notified to the other Party. The STEERING COMMITTEE shall be responsible for
unanimously agreeing in good faith all issues on which the PROJECT TEAM has been
unable to reach agreement and, where possible, make decisions arising out of
such issues as well as carry out the specific functions, including but not
limited to decisions with an impact on costs and timelines of the SERVICES or
OTHER SERVICES to be carried out under this Agreement. Each Party may change its
own designated STEERING COMMITTEE members by providing written notice thereof to
the other Party; provided, however that the total number of members of the
STEERING COMMITTEE may not be changed, if feasible, nor the number of members
representing InterMune decreased, without the Parties’ prior written agreement.
The members of the STEERING COMMITTEE are listed in Exhibit 11.
     6.2.2 The STEERING COMMITTEE shall attempt in good faith to expeditiously
and fairly resolve all issues before it. In the event that the STEERING
COMMITTEE is unable to agree on an action plan to resolve any issue before it
within fifteen (15) business days from the date that such issue is referred to
it, such issue shall be referred to the Chief Executive Officer of InterMune and
the Chief Executive Officer/Managing Director of BI Austria for prompt, good
faith resolution. If such individuals do not reach agreement on such issue
within fifteen (15) days of such referral, then each Party shall be free to
pursue all available legal and/or equitable remedies.
6.3 Limitation of Powers
     The powers of the PROJECT TEAM and the STEERING COMMITTEE are limited to
those expressly set forth in this Agreement. Without limiting the generality of
the foregoing, neither the PROJECT TEAM nor the STEERING COMMITTEE shall have
the right to amend this Agreement except as may be expressly provided for in
this Agreement. The actions of the PROJECT TEAM and/or the STEERING COMMITTEE
shall not substitute for either Party’s ability to exercise any right, nor
excuse the performance of any obligation, set forth herein.
7. intellectual Property and Licenses
7.1 The ownership of INTERMUNE’S TECHNOLOGY shall remain with InterMune and
shall not vest in BI Austria.
7.2 The ownership of BI AUSTRIA’S TECHNOLOGY shall remain with BI Austria and
shall not vest in InterMune.
7.3 BI Austria shall retain ownership of BI AUSTRIA’S IMPROVEMENTS. BI Austria
hereby grants to InterMune an irrevocable, non-terminable, non-exclusive,
perpetual, sublicenseable, royalty-free license under BI AUSTRIA’S IMPROVEMENTS
to develop, use, make, have made, import, offer for sale and sell LICENSED
PRODUCTS as defined in the SIDE LETTER AGREEMENT in the TERRITORY, whereby
InterMune shall assume the costs to be
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

25.



--------------------------------------------------------------------------------



 



paid by BI Austria for awards to inventors of BI AUSTRIA’S IMPROVEMENTS, as such
awards are set forth in written agreements between BI Austria and such inventor
or in an applicable industry labor contract.
7.4 [Intentionally omitted.]
7.5 InterMune hereby grants to BI Austria (with the right to sublicense solely
to BI Pharma) a non-exclusive, nontransferable license to use INTERMUNE’S
TECHNOLOGY and AMGEN TECHNOLOGY solely for the purpose of (a) performing the
SERVICES and (b) manufacturing and supplying the DRUG SUBSTANCE and DRUG PRODUCT
for InterMune, as provided in this Agreement. The license granted under this
Section shall automatically terminate upon the expiration or termination of this
Agreement.
7.6 The Parties agree that the terms of the SIDE LETTER AGREEMENT are hereby
incorporated by reference in this Agreement and that this Agreement shall
constitute the “Manufacturing Sublicense” as defined in the SIDE LETTER
AGREEMENT for purposes thereof. Notwithstanding anything to the contrary
contained herein, in the event of any conflicts between the terms set forth in
this Agreement and those set forth in the SIDE LETTER AGREEMENT, the SIDE LETTER
AGREEMENT will govern to the extent of those conflicts.
8. Complaints; Adverse Events; Recalls
8.1 InterMune shall inform BI Austria of any complaints, adverse reaction
reports, safety issues or toxicity issues relating to any DRUG PRODUCT of which
it becomes aware, regardless of the origin of such information, within the time
frame required by cGMP but in no event later than two (2) days from the initial
complaint or report.
     8.1.1 InterMune shall retain and manage complaints in accordance with cGMP.
The Parties hereby agree to cooperate with one another and with any HEALTH
AUTHORITY in the evaluation and investigation of any complaint, claim or adverse
reaction report related to the manufacture of such DRUG PRODUCT with the
intention of complying with cGMP.
     8.1.2 If any such event occurs, BI Austria shall retain any unused supplies
of such DRUG PRODUCT and its associated components, and all associated batch and
other production records in such manner as InterMune may reasonably direct, and
at InterMune’s expense, except to the extent such event is caused by BI
Austria’s wrongful act or omission. BI Austria agrees to respond to InterMune in
respect to such complaint investigations involving BI Austria’s manufacturing of
a DRUG PRODUCT, SERVICES or OTHER SERVICES rendered hereunder as soon as
reasonably possible but in any case within [***] days from receipt by BI Austria
of the report of such complaint and sample (if available), or in the case of a
serious adverse event, within [***] from receipt of the report of such complaint
and sample (if available). InterMune and/or its designee shall serve as the sole
point of contact with the FDA or other applicable HEALTH AUTHORITY concerning
any complaints, adverse reaction reports, safety issues or toxicity issues with
respect to DRUG PRODUCT.

26.



--------------------------------------------------------------------------------



 



8.2 If either Party becomes aware at any time of any defect or the possibility
of any defect associated with any DRUG PRODUCT manufactured by BI Austria
hereunder, such Party will notify the other Party immediately and confirm the
notification as soon as possible in writing.
8.3 InterMune shall notify BI Austria promptly if any DRUG PRODUCT manufactured
by BI Austria hereunder is the subject of a recall and InterMune and/or its
designee shall have the sole responsibility for the handling and disposition of
such recall. In the event that a recall is reasonably deemed by InterMune as
required in connection with BI Austria’s breach of any of its warranties set
forth in Section 9.2 hereof, which reasonableness shall be measured against
whether a reasonable third party in the position of InterMune would conduct a
recall if it was faced with the same facts and circumstances, BI Austria shall
(i) either, at InterMune’s option, [***] InterMune for [***] of such DRUG
PRODUCT or [***] the non-conforming DRUG PRODUCT with conforming DRUG PRODUCT
[***] (ii) [***] InterMune for [***] and [***] (including, without limitation,
the [***] [***] and for [***] conforming DRUG PRODUCT, (iii) [***] InterMune the
[***] for [***] and (iv) [***] InterMune for [***] with the actual conduct of
such DRUG PRODUCT recall, but only to the extent that the [***] and provided,
however, that [***] shall not exceed an amount that equals [***] In all other
events of a recall, all [***] by InterMune. InterMune and/or its designee shall
serve as the sole point of contact with the FDA or other applicable HEALTH
AUTHORITY concerning any recall, market withdrawal or field correction with
respect to the DRUG PRODUCT. Nothing set forth in this Section 8.3 shall limit
BI Austria’s indemnification obligations set forth in Section 10.
8.4 Insurance
     During the term of this Agreement, the Parties shall maintain product
liability insurance in such amounts and with such scope of coverage as are
adequate to cover the Parties’ obligations under this Agreement and as
appropriate for companies of like size, taking into account the scope of
activities contemplated herein. Notwithstanding the foregoing the Parties shall
maintain minimum limits of liability of [***] per occurrence and in the
aggregate annually. The Parties shall provide to each other within ten
(10) business days of execution of this Agreement and thereafter, once a year
upon the other Party’s request, a certificate of insurance evidencing the
respective Party’s product liability insurance. In addition to the foregoing
coverage, the Parties shall maintain Comprehensive General Liability Insurance
for limits of not less than [***] combined single limit for bodily injury and
broad form property damage.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

27.



--------------------------------------------------------------------------------



 



9. Representations And Warranties
9.1 Each Party hereby represents and warrants to the other Party that: (a) the
person executing this Agreement is authorized to execute this Agreement;
(b) this Agreement is legal and valid and the obligations binding upon such
Party are enforceable by their terms; and (c) the execution, delivery and
performance of this Agreement does not conflict with any agreement, instrument
or understanding, oral or written, to which such Party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over it.
9.2 BI Austria represents and warrants that:
     9.2.1 All DRUG SUBSTANCE manufactured hereunder shall — at the date of
shipment to InterMune (if applicable) — conform to DRUG SUBSTANCE
SPECIFICATIONS;
     9.2.2 All DRUG PRODUCT manufactured and supplied hereunder shall — at the
date of shipment - conform to the DRUG PRODUCT SPECIFICATIONS;
     9.2.3 All DRUG SUBSTANCE and DRUG PRODUCT manufactured and supplied
hereunder shall be manufactured in accordance with the MANUFACTURING PROCESS;
     9.2.4 All DRUG SUBSTANCE and DRUG PRODUCT manufactured hereunder shall be
manufactured, handled, stored and transported (from BI Austria to BI Pharma) in
accordance with the cGMP requirements and all applicable laws, regulations and
ordinances of the jurisdiction in which such manufacture occurs.
     9.2.5 No DRUG PRODUCT manufactured and supplied to InterMune hereunder
shall be (i) adulterated or misbranded by BI Austria within the meaning of the
FD&C Act, or (ii) an article that may not be introduced into interstate commerce
under the provisions of Sections 404 or 505 of the FD&C Act; and
     9.2.6 BI Austria shall not use and shall secure that BI Pharma shall not
use in any capacity the services of any persons debarred under 21 U.S.C.
sections 335 (a) and 335 (b) in connection with the manufacture of the DRUG
PRODUCT under this Agreement.
9.3 Except as expressly provided for herein, BI Austria makes no further
warranties of the merchantability or fitness of the DRUG PRODUCT or any
warranties of any other nature, express or implied.
10. Indemnification
10.1 Subject to Section 10.3., BI Austria shall indemnify, defend and hold
harmless InterMune and its officers, directors, employees and agents from and
against [***] (collectively, “LIABILITIES”) arising out of or resulting from
[***] by BI Austria or BI Pharma relating to the subject matter of this
Agreement, or [***] in
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

28.



--------------------------------------------------------------------------------



 



[***] (except to the extent such LIABILITIES arose or resulted from any willful
or negligent act or omission by InterMune).
10.2 Subject to Section 10.3, InterMune shall indemnify, defend and hold
harmless BI Austria and its officers, directors, employees and agents from and
against all LIABILITIES arising out of or resulting from [***] matter of this
Agreement, or the [***] that arises out of this Agreement (except to the extent
such LIABILITIES arose or resulted from any willful or negligent act or omission
by BI Austria or BI Pharma or [***] or [***]
10.3 A Party and its directors, officers, employees and agents which intends to
claim indemnification under this Article 10 (each, an “INDEMNITEE”) shall
promptly notify the other Party (the “INDEMNITOR”) in writing of any action or
claim by a third party against the INDEMNITEE or of other matter in respect of
which the INDEMNITEE intend to claim such indemnification; provided, however,
that the failure to provide such notice within a reasonable period of time shall
not relieve the INDEMNITOR of any of its obligations hereunder except to the
extent that the INDEMNITOR is prejudiced by such failure. The INDEMNITEE shall
permit the INDEMNITOR at the INDEMNITOR’s discretion to settle any such action,
claim or other matter, and the INDEMNITEE agrees to the complete control of such
defense or settlement by the INDEMNITOR. Notwithstanding the foregoing, the
INDEMNITOR shall not enter into any settlement that would adversely affect the
INDEMNITEE’s rights hereunder, or impose any obligations on the INDEMNITEE in
addition to those set forth herein in order for it to exercise such rights,
without INDEMNITEE’s prior written consent, which shall not be unreasonably
withheld or delayed. In any action, claim or other matter where the INDEMNITOR
does not assume control of the proceeding, such action, claim or proceeding
shall not be settled without the prior written consent of the INDEMNITOR, which
shall not be unreasonably withheld or delayed. The INDEMNITOR shall not be
responsible for any attorneys’ fees or other costs incurred other than as
provided herein. The INDEMNITEE shall cooperate fully with the INDEMNITOR and
its legal representatives in the investigation and defense of any action, claim
or other matter covered by the indemnification obligations of this Article 10.
The INDEMNITEE shall have the right, but not the obligation, to be represented
in such defense by counsel of its own selection and at its own expense.
11. Limitations On Liability
11.1 In no event shall either Party be liable to the other Party for any
consequential, incidental, special or indirect damages arising in connection
with this Agreement except in the case of willful misconduct or omission by such
Party.
11.2 BI Austria’s liability under this Agreement shall [***] [***] [***] [***]
under this Agreement except such limitation on liability shall not apply for
[***] by BI Austria.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

29.



--------------------------------------------------------------------------------



 



12. Confidentiality
12.1 Each Party shall treat confidentially all CONFIDENTIAL INFORMATION of the
other Party, and shall not use or disclose such CONFIDENTIAL INFORMATION other
than it is expressly permitted under this Agreement. Each Party will take steps
to protect the other Party’s CONFIDENTIAL INFORMATION that are at least as
stringent as the steps such Party uses to protect its own CONFIDENTIAL
INFORMATION, but in no event shall be less than reasonable. Each Party may
disclose the other Party’s CONFIDENTIAL INFORMATION to employees, contractors
and agents (and in the case of BI Austria as the disclosing party, to BI
Austria’s AFFILIATE BI Pharma) who are bound by written obligations of
confidentiality and non-use consistent with those set forth in this Agreement.
The Party disclosing the other Party’s CONFIDENTIAL INFORMATION to its
employees, contractors and agents (and in the case of BI Austria as the
disclsing party, to its AFFILIATE BI Pharma) shall be responsible for any breach
of the confidentiality obligations by such parties.
12.2 Each Party may disclose Confidential Information of the other Party
hereunder to the extent that such disclosure is reasonably necessary for
prosecuting or defending litigation, complying with applicable government
regulations, conducting preclinical or clinical trials or obtaining marketing
approval for the DRUG PRODUCT, provided that if a Party is required by law or
regulation to make any such disclosure of the other Party’s CONFIDENTIAL
INFORMATION it will, except where impracticable for necessary disclosures, give
reasonable advance notice to the other Party of such disclosure requirement and
will use its best efforts assist such other Party to secure a protective order
or confidential treatment of such CONFIDENTIAL INFORMATION required to be
disclosed.
12.3 Neither Party shall disclose CONFIDENTIAL INFORMATION of the other Party in
any patent filings without the prior written consent of such other Party.
12.4 The Parties agree that, except as may otherwise be required by applicable
laws, regulations, rules, or orders, including without limitation the rules and
regulations promulgated by the US Securities and Exchange Commission, and except
as may be authorized in Section 12.2, no material information concerning this
Agreement and the transactions contemplated herein shall be made public by
either Party without the prior written consent of the other. The Parties agree
that the public announcement of the execution of this Agreement shall be by one
or more press releases mutually agreed to by the Parties. The Parties shall
agree in advance on a period of time for review of such draft press release,
which period of time shall not exceed ten (10) calendar days from the date of
receipt by the other Party of the draft press release. In the event of a failure
of a Party to return a draft of a press release with its proposed amendments or
modifications to such press release to the other Party within such ten
(10) calendar days of such Party’s receipt of such press release, the other
Party shall be free to proceed with the press release without giving the Party
any further opportunity for providing input. Each Party agrees that it shall
cooperate fully and in a timely manner with the other with respect to all
disclosures to the Securities and Exchange Commission and any other governmental
and regulatory agencies. In the event a Party is required to file a copy of this
Agreement pursuant to the rules and regulations promulgated by the US Securities
and Exchange Commission, such Party shall seek appropriate confidential
treatment of CONFIDENTIAL INFORMATION of the other Party

30.



--------------------------------------------------------------------------------



 



(e.g., financial terms, trade secrets, or other confidential commercial
information). Prior to the submission of a copy of this Agreement for filing,
the Party required to make such submission shall provide written notice to the
other Party about the submission and to the extent confidential treatment is
sought, shall give the other Party a reasonable amount of time to comment on
such submission (not to exceed twenty-one (21) calendar days) from the date of
the notice and shall use its reasonable efforts to incorporate the other Party’s
comments, if any for confidential treatment.
12.5 This confidentiality obligations of this Article 12 shall survive the
termination or expiration of this Agreement for a period of five (10) years.
Notwithstanding the foregoing, with respect to any Amgen INFORMATION and Amgen
MATERIALS (as such terms are defined in the Confidential Disclosure Agreement
dated February 17, 2005 among InterMune, BI Austria and Amgen), such Amgen
INFORMATION and Amgen MATERIALS shall be governed and protected under the terms
of such Confidential Disclosure Agreement.
13. Duration and Termination
13.1 Duration
     This Agreement shall be effective as of the Effective Date and shall
continue in force until December 31, 2015. This Agreement shall automatically
renew for successive five (5) year periods, provided, however, that either Party
may elect not to renew this Agreement by providing the other Party written
notice of such election at least thirty-six (36) months prior to the date of
expiration of the then-current term. In the event that BI Austria decides not to
renew such Agreement, upon InterMune’s request, BI Austria shall provide
reasonable assistance to InterMune in transferring the MANUFACTURING PROCESS to
another supplier designated by InterMune by providing reasonable technical
assistance and documentation relating to the manufacture, testing and supply of
DRUG SUBSTANCE and the DRUG PRODUCT as necessary. Such reasonable assistance
shall encompass provision of documentation in the most current version which is
not yet in possession of Intermune at the time, and technical assistance by BI
Austria to an extent to be agreed upon by the Parties in good faith. Technical
assistance shall be provided [***]. In the event that the transfer of the
MANUFACTURING PROCESS is not yet completed and InterMune has not yet received
the necessary regulatory approvals from the appropriate HEALTH AUTHORITIES to
market INTERFERON ALFACON-1 manufactured by a third party manufacturer (despite
InterMune’s use of diligent efforts) upon the expiration of the aforementioned
thirty-six (36) month notice period, BI Austria shall continue to supply to
InterMune and InterMune shall continue to purchase from BI Austria DRUG PRODUCT
for a maximum period of [***] following the thirty-six (36) month notice period.
13.2 Early Termination
     13.2.1 In the event that a Party materially breaches its obligations under
this Agreement (with the exception of a MATERIAL SUPPLY BREACH which shall be
subject to Section 3.8.1), the non-breaching Party may terminate this Agreement
upon [***] prior written notice to the breaching Party, unless the breaching
Party cures such breach to the non-breaching Party’s reasonable satisfaction
during such thirty day period. In the event the identified breach is
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

31.



--------------------------------------------------------------------------------



 



of such a nature so that it is incapable of cure within [***], then the Parties
will work together in good faith to agree on an action plan to cure such breach;
provided, however, that if the Parties are unable to agree on such an action
plan after good faith efforts by each Party within [***], then the non-breaching
Party will have the right to terminate this Agreement upon notice to the
breaching Party. Notwithstanding the preceding sentence, in the event that a
Party materially breaches its obligations under this Agreement more than [***]
times in any consecutive [***] period, the non-breaching Party may terminate
this Agreement immediately without providing the breaching Party an opportunity
to cure such breach, by giving the breaching Party written notice thereof.
     13.2.2 Each Party may terminate this Agreement by notice in writing to the
other Party, for cause, if such other Party is adjudicated to be insolvent or
files a petition in bankruptcy.
     13.2.3 InterMune may immediately terminate this Agreement by notice in
writing if InterMune should be prevented by the HEALTH AUTHORITIES from using
DRUG PRODUCT in clinical trials for all indications or from distributing DRUG
PRODUCT on the market for all indications. In such event, InterMune shall be
responsible to BI Austria for the following: (A) InterMune shall either (at
InterMune’s discretion) (i) purchase the DRUG PRODUCTS in accordance with the
then existing firm forecast (i.e., the red zone) (in which case BI Austria
agrees to sell such DRUG PRODUCTS to InterMune) or (ii) pay BI Austria an amount
equal to [***] percent of the unit price of the DRUG PRODUCT then in effect for
the DRUG PRODUCT forecasted in the then existing firm forecast [***] and
(B) InterMune shall [***] BI Austria for [***]; provided that InterMune shall
have no liability to BI Austria under this Section 13.2.3 in the event that such
HEALTH AUTHORITY action is solely due to any breach of BI Austria’s warranties
under this Agreement or any negligence or willful misconduct by BI Austria or BI
Pharma.
     13.2.4 In the event of an assignment of this Agreement by a Party
hereunder, termination rights of the other Party are addressed in Section 14.3.
     13.2.5 This Agreement shall be terminated in the event of early termination
of the License and Commercialization Agreement dated June 15, 2001, as amended,
between Amgen and InterMune.
     13.2.6 All payments in connection with early termination shall be due
within thirty (30) days after receipt by BI Austria of the notice of early
termination from InterMune and receipt by InterMune of the respective invoice
from BI Austria.
13.3 Effect of Termination
     13.3.1 In the event of any termination of this Agreement (other than for BI
Austria’s material breach or negligence or willful misconduct by BI Austria or
BI Pharma), InterMune shall also do one of the following (at InterMune’s
option): (i) InterMune shall purchase (in which case BI Austria shall sell) DRUG
PRODUCT forecasted for [***] and for [***] of the then existing
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

32.



--------------------------------------------------------------------------------



 



forecast or (ii) InterMune shall pay to BI Austria an amount equal to [***]
percent of the unit price of the DRUG PRODUCT then in effect for the DRUG
PRODUCT forecasted for [***]; provided, however, that with regard to any DRUG
PRODUCT already produced by BI Austria (or BI Pharma, as the case may be) at the
time of termination, InterMune shall [***] Notwithstanding the foregoing, in the
event of termination by InterMune under Section 13.2.3, Section 13.2.3 shall
govern rather than this Section 13.3.1.
     13.3.2 In the case of any termination, except for termination resulting
from BI Austria’s breach or negligence or willful misconduct by BI Austria or BI
Pharma, BI Austria shall receive [***], to the extent BI Austria has not yet
received all such payments at the time of termination.
     13.3.3 In the event of any termination or expiration of this Agreement, at
the request of InterMune, BI Austria shall either (i) destroy all material,
including but not limited to samples and all documentation received from
InterMune under this Agreement, or (ii) deliver the same to InterMune or a party
nominated by InterMune, at InterMune’s cost (except in the case of termination
by InterMune for BI Austria’s material breach, in which case such destruction or
delivery shall be at BI Austria’s expense).
     13.3.4 In the event of any termination or expiration of this Agreement, BI
Austria shall promptly return all of InterMune’s CONFIDENTIAL INFORMATION to
InterMune, except for a single copy and/or sample of each item for documentation
purposes only. BI Austria’s responsibility to keep and store all other materials
provided by InterMune in the course of this Agreement shall terminate six
(6) months after expiration or termination of this Agreement (except as
otherwise provided in Section 5.2).
     13.3.5 In the event of any termination or expiration of this Agreement,
InterMune shall promptly return all of BI Austria’s CONFIDENTIAL INFORMATION to
BI Austria, except for a single copy and/or sample for documentation purposes
only.
     13.3.6 Except as set forth in Section 3.8.1(iii), Section 13.1 and
Section 14.3, BI Austria shall not be obligated to provide to InterMune any
assistance in transferring the MANUFACTURING PROCESS to a third party other than
providing documentation (e.g., batch records and specifications) in the most
current version which is not yet in possession of Intermune at the time.
     13.3.7 The following provisions shall survive termination or expiration of
this Agreement: Sections 3.8.1, 5.2.3, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 8, 10, 11,
12, 13.2.3, 13.2.6, 13.3 and 14 and any other Section which by its nature should
survive. Termination or expiration of this Agreement shall not relieve either
Party of any liability which accrued hereunder prior to the effective date of
such termination, nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement, nor prejudice either Party’s right to obtain performance of
any obligation.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

33.



--------------------------------------------------------------------------------



 



14. Miscellaneous
14.1 Performance by AFFILIATES
     The Parties recognize that each Party may perform some or all of its
obligations under this Agreement through one or more of its AFFILIATES,
provided, however, that each Party shall remain responsible for such performance
by its AFFILIATES and shall cause its AFFILIATES to comply with the provisions
of this Agreement in connection with such performance. Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against an AFFILIATE, for any obligation or performance
hereunder prior to proceeding directly against such Party.
14.2 Force Majeure
     Neither Party shall be liable for any failure or delay in performance or
non-performance caused by circumstances beyond the reasonable control of such
Party, including but not limited to acts of God, explosion, fire, flood, labor
strike or labor disturbances, sabotage, order or decree of any court or action
of any governmental authority (except where such order, decree or action is a
direct result of BI Austria’s breach of its obligations hereunder), or other
causes, whether similar or dissimilar to those specified which cannot reasonably
be controlled by the Party who failed to perform (each such event, a “FORCE
MAJEURE EVENT”). A Party affected by a FORCE MAJEURE EVENT shall give notice of
such to the other Party as soon as is reasonably possible, and shall resume
performance hereunder as soon as is reasonably possible. Each Party shall have
the right to terminate this Agreement in the event that a FORCE MAJEURE EVENT
continues for more than [***] upon written notice thereof.
14.3 Assignment
     14.3.1 Except as expressly provided for herein neither this Agreement nor
any rights or obligations hereunder may be assigned by either Party except to an
AFFILIATE of either one of the Parties without the prior written consent of the
other Party which shall not be unreasonably withheld or delayed. Any subsequent
assignee or transferee shall be bound by the terms of this Agreement. Any
assignment of this Agreement that is not in conformance with this Section 14.3
shall be null, void and of no legal effect. In the case of assignment to an
AFFILIATE as permitted under this Section 14.3.1, the assigning Party shall
promptly notify the other Party in writing.
     14.3.2 Notwithstanding the foregoing, InterMune shall have the right to
assign this Agreement in case of a merger, acquisition or sale of substantially
all of its assets that relate to this Agreement after due written notification
of BI Austria.
     14.3.3 In the event that either Party assigns this Agreement as permitted
under this Section 14.3, the other Party shall have the right to terminate this
Agreement upon [***] written notice; provided, however, that (i) a Party shall
not have the right to terminate in the event of assignment of the Agreement by
the other Party to an AFFILIATE existing on the Effective Date in accordance
with Section 14.3.1, (ii) in the event BI Austria assigns the Agreement to an
AFFILIATE not in existence on the Effective Date and such assignment would
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

34.



--------------------------------------------------------------------------------



 



have no impact on the day-to-day operations of BI Austria such that the same
facility in Vienna would continue to perform its manufacturing obligations under
this Agreement, then InterMune shall not have the right to terminate such
Agreement under this Section 14.3.3; (iii) in the event InterMune assigns this
Agreement under Section 14.3.2, BI Austria shall have the right to terminate
only if the assignee is a competing contract manufacturing organization which
manufactures biopharmaceuticals. In the event InterMune assigns this Agreement
under Section 14.3.2 before the completion of the SERVICES and such assignee is
a competing contract manufacturing organization which manufactures
biopharmaceuticals and BI Austria desires to terminate this Agreement under this
Section 14.3.3, BI Austria shall provide written notice of termination to
InterMune and its assignee no later than [***] as of BI Austria’s receipt of
written notice of assignment from InterMune and such termination shall be
effective [***] after InterMune’s receipt of such notice of termination rather
than the aforementioned [***] notice period. In the event InterMune assigns this
Agreement under Section 14.3.2 after the completion of the SERVICES and such
assignee is a competing contract manufacturing organization which manufactures
biopharmaceuticals and BI Austria desires to terminate this Agreement under this
Section 14.3.3, termination by BI Austria shall not take effect until the
manufacturing of INTERFERON ALFACON-1 is transferred from BI Austria to a third
party manufacturer and InterMune (or its assignee, as applicable) receives the
necessary regulatory approvals from the appropriate HEALTH AUTHORITIES to market
INTERFERON ALFACON-1 manufactured by such third party manufacturer but no later
than [***] after notice of termination by BI Austria to InterMune. With respect
to the preceding sentence, upon InterMune’s (or its assignee’s) request, BI
Austria shall provide [***] InterMune in [***] by [***] relating to the
manufacture, testing and supply of DRUG SUBSTANCE and the DRUG PRODUCT as
necessary. Such [***] shall [***] which is not yet in possession of Intermune at
the time, and technical assistance by BI Austria to an extent to be agreed upon
by the Parties in good faith. Technical assistance shall be provided at BI
Austria’s [***] rate. BI Austria may at its discretion require InterMune (or its
assignee, as applicable), to engage, at InterMune’s (or its assignee’s) cost, an
independent third party to perform on InterMune’s (or its assignee’s) behalf any
on-site reviews, audits, document reviews or any other tasks necessary in order
to transfer the manufacturing to a third party manufacturer such that the
assignee will not have direct access to BI Austria’s CONFIDENTIAL INFORMATION
and such independent third party’s disclosure of BI Austria’s CONFIDENTIAL
INFORMATION to such assignee will be limited to the full extent possible in
order to protect BI Austria’s CONFIDENTIAL INFORMATION.
14.4 Notices
     Any notice required or permitted to be given hereunder by either Party
shall be in writing and shall be (i) delivered personally, (ii) sent by
registered mail, return receipt requested, postage
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

35.



--------------------------------------------------------------------------------



 



prepaid or (iii) delivered by facsimile and confirmed by certified or registered
mail to the addresses or facsimile numbers set forth below:

     
If to InterMune:
  InterMune Pharmaceuticals, Inc.
 
  3280 Bayshore Boulevard
 
  Brisbane, California 94005 USA
 
  Facsimile: 415-466-2300
 
  Attention: General Counsel
 
   
If to BI Austria:
  Boehringer Ingelheim Austria GmbH
 
  Dr. Boehringer-Gasse 5 – 11
 
  A-1121 Vienna, Republic of Austria
 
  Facsimile: +43 – 1 – 801 05 — 2440
 
  Attention: Monika Henninger
 
  Customer Relations and Projects
 
   
with a copy to:
  Boehringer Ingelheim GmbH
 
  Binger Strasse 173
 
  D-55 216 Ingelheim am Rhein
 
  Facsimile: +49 – 61 32 77 – 98 287
 
  Attention: Rolf G. Werner
 
  Corporate Division Biopharmaceuticals

14.5 Dispute Resolution; Governing Law
     14.5.1 In the event of any controversy or claim arising out of, relating to
or in connection with any provision of this Agreement, or the rights or
obligations of the Parties hereunder, the Parties first shall try to settle
their differences amicably between themselves by referring the disputed matter
to the Chief Executive Officer of InterMune and the Chief Executive Officer of
BI Austria for discussion and resolution. Either Party may initiate such
informal dispute resolution by sending written notice of the dispute to the
other Party, and within ten (10) days of such notice the Chief Executive Officer
of InterMune and the Chief Executive Officer of BI Austria shall meet for
attempted resolution by good faith negotiations. If such personnel are unable to
resolve such dispute within thirty (30) days of initiating such negotiations,
the controversy or claim will be referred to binding arbitration as set forth in
Section 14.5.2.
     14.5.2 Any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, or the rights or obligations of
the Parties hereunder, and not resolved by executive mediation in accordance
with Section 14.5.1 hereof, shall be referred to and finally settled by binding
arbitration, in accordance with the Rules of Arbitration of the International
Chamber of Commerce in force on the date the demand for arbitration is filed,
which Rules are deemed to be incorporated by reference into this clause. The
demand for arbitration may be filed by either Party within a reasonable time
after the executive mediation in accordance with Section 14.5.1 has concluded,
but no later than after the date upon which institution of legal proceedings
shall be barred by the applicable statute of limitations. There shall be three
(3) arbitrators. Each Party shall designate one arbitrator and the two party-
designated arbitrators shall select the third. In the event of the any one or
more of the three (3)

36.



--------------------------------------------------------------------------------



 



arbitrators has not been selected by the thirtieth (30th) day following the date
of the demand for arbitration, then such arbitrator shall be selected in
accordance with the aforesaid Rules. The language to be used in the arbitral
proceedings shall be English. The place of arbitration shall be San Francisco,
California, USA in the event InterMune is the defendant and Vienna, Austria in
the event BI Austria is the defendant. Any determination by such arbitration
shall be final and conclusively binding. Judgment on the arbitral award may be
entered in any court having jurisdiction thereof. In the event of arbitration,
the costs of the arbitration shall be fixed in accordance with Article 31 of the
Rules of Arbitration of the International Chamber of Commerce and the final
award will have the Parties bearing the costs of arbitration in proportion to
the outcome of the arbitration. If applicable under the applicable law, the
Parties will submit a proposed discovery schedule to the arbitrator(s) at the
pre-hearing conference. The scope and duration of discovery shall be reasonably
determined by the arbitrators.
     14.5.3 This Agreement shall be governed by and construed in accordance with
the laws of the place of domicile of the defendant Party.
     14.5.4 The Parties expressly exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods to this Agreement.
14.6 Independent Contractor
     Each of the Parties hereto is an independent contractor and nothing herein
contained shall be deemed to constitute the relationship of partners, joint
venture, nor of principal and agent between the Parties hereto. Neither Party
shall have the authority to bind the other Party.
14.7 Waiver
     Any delay in enforcing a Party’s rights under this Agreement or any waiver
as to a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.
14.8 Severability
     If any of the provisions of this Agreement or parts thereof should be or
become invalid, the remaining provisions will not be affected. The Parties shall
undertake to replace the invalid provision or parts thereof by a new provision
which will approximate as closely as possible the intent of the Parties.
14.9 Entire Agreement
     This Agreement and the Exhibits set forth the entire agreement between the
Parties, and supersede all previous agreements, negotiation and understanding,
written or oral, regarding the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing duly executed on behalf of
the Parties.
14.10 Headings

37.



--------------------------------------------------------------------------------



 



     The section headings appearing herein are included solely for convenience
of reference and are not intended to affect the interpretation of any provision
of this Agreement.
14.11 Ambiguities
     Ambiguities, if any, in this Agreement shall not be strictly construed
against either Party, regardless of which Party is deemed to have drafted the
provision at issue.
14.12 Counterparts
     The Agreement may be executed in two or more counterparts, each of which
shall be an original and all of which shall constitute the same document.
14.13 English Language
     The English language will govern any interpretation of or dispute in
connection with this Agreement.

38.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

                                  Vienna, Austria     Brisbane, California    
 
                  BOEHRINGER INGELHEIM
AUSTRIA GmbH     INTERMUNE, INC.                
 
                 
By:
  /s/ Dr. Kurt Konopitzky     By:   /s/ Roger Hawley    
 
                    Name: Dr. Kurt Konopitzky     Name: Roger Hawley      
Title: Head, Biopharmaceuticals Operations     Title: Executive Vice President,
          Commercial and Technical Operations       Date: November 2, 2005    
Date: November 3, 2005    
 
                 
By:
  /s/ Dr. Joseph Legerer     By:   /s/ Robin Steele    
 
                    Name: Dr. Joseph Legerer     Name: Robin Steele       Title:
Head, Legal Department     Title: Senior Vice President, General Counsel and
Corporate
           Secretary       Date: November 2, 2005     Date: November 3, 2005    
 
                 
By:
  /s/ Prof. Dr. Rolf G. Werner              
 
                    Name: Prof. Dr. Rolf G. Werner                 Title: Head,
Corporate Division
           Biopharmaceuticals                 Date: November 3, 2005            
           

39.



--------------------------------------------------------------------------------



 



Exhibit 1
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 2
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 3
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 4
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 5
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 6
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 7
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 8
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 9
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 10
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 11
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 12
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 13
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 14
[***]
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 